          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page11ofof11
                                                                           11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
WILMINGTON TRUST, NATIONAL                           :
ASSOCIATION, AS TRUSTEE FOR THE BENEFIT              :
OF THE REGISTERED HOLDERS OF WELLS                   :
FARGO COMMERCIAL MORTGAGE TRUST                      :
2016-C34, COMMERCIAL MORTGAGE PASS-
                                                     :
THROUGH CERTIFICATES SERIES 2016-C34,
                                                     :   Civil Case No.: 20-cv-3739-DLC
                                                     :
                              Plaintiff,
                                                     :   STIPULATION AND PROPOSED
                                                     :   PROTECTIVE ORDER
                -against-
                                                     :
                                                     :
JOHN H. HAJJAR,
                                                     :
                                                     :
                              Defendant.
                                                     :
                                                     :
                                                     :

          Plaintiff, Wilmington Trust, N.A., as Trustee for the Registered Holders of Wells Fargo

Commercial Mortgage Trust 2016-C34, Commercial Mortgage Pass-Through Certificates Series

2016-C34 (“Plaintiff” or “Lender”) and Defendant, John H. Hajjar (“Defendant”) (individually

a “Party” and collectively, the “Parties”) by and through their undersigned counsel, respectfully

submit the following Stipulation and Proposed Protective Order.

          WHEREAS, discovery in this litigation may involve the disclosure of certain documents,

information, and things, in the possession, custody, or control of a Party or a nonparty that

constitute sensitive personal information, trade secrets or other confidential research,

development, manufacturing, regulatory, financial, marketing, commercial, or other competitive

information within the meaning of Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure

(“Confidential Information”);

          WHEREAS, the Parties have taken steps to safeguard and protect the confidentiality of

the documents, information, and things the disclosure of which would pose a substantial risk of

irreparable harm to the producing Party’s legitimate personal or proprietary interests;
DM3\7046398.1
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page22ofof11
                                                                           11




          WHEREAS, this Stipulation and Protective Order provides reasonable and necessary

restrictions on the disclosure of sensitive materials of a confidential nature;

          WHEREAS, to streamline the discovery process and minimize the need for Court

intervention, the Parties agree to the terms of this Stipulation and Protective Order to protect

their confidential documents, information, and things;

          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE, by and

through their respective counsel, subject to the approval of the Court, to the entry of this

Stipulation and Protective Order pursuant to Federal Rule of Civil Procedure 26(c), on the terms

and conditions set forth below. The Court being duly advised, IT IS HEREBY ORDERED as

follows:

          1.     Any Party or third party may designate as “confidential” those documents,

tangible objects, and/or information that he, she, or it (a) either produces in this action or has a

reasonable personal interest in the confidentiality of that information and (b) reasonably and in

good faith believes contain: (i) information protected by Federal Rule of Civil Procedure

26(c)(1) or (ii) other information protected by state or federal law. Such documents, tangible

objects, and/or information may include, but shall not be limited to, responses to requests for

production, responses to interrogatories, responses to requests for admission, and documents

produced in response to requests for production. To the extent a Party believes in good faith that

certain Confidential Information is so highly sensitive that it should not be disclosed to another

Party or its employees or family members it may designate such Confidential Information as

“Attorneys’ Eyes Only” (“AEO”) in which case the Confidential Information can only be shown

to the individuals listed in Paragraph 4(a), (c)-(i) of this Order.

          2.     Any Party or third-party may also designate as “confidential” deposition

testimony that it reasonably and in good faith believes to contain: (a) information protected by
DM3\7046398.1                                      2
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page33ofof11
                                                                           11




Federal Rule of Civil Procedure 26(c)(1); or (b) other information protected by state or federal

law. To the extent a Party believes in good faith that deposition testimony is so highly sensitive

that it should not be disclosed to another Party or its employees or family members, it may

designate such Confidential Information as AEO and in which case the Confidential Information

can only be shown to the individuals listed in Paragraph 4(a), (c)-(i) of this Order.

          3.    In order to have a document, tangible object, and/or information treated as

“confidential” or AEO, the producing Party shall (prior to production) label each page containing

Confidential Information with the word “CONFIDENTIAL” or “CONFIDENTIAL -

ATTORNEYS’ EYES ONLY” as appropriate based on the nature of the Confidential

Information. The parties agree that all such designated documents, tangible objects, and

information (hereinafter “Confidential Materials”) shall be treated as confidential in accordance

with the terms of this Stipulation and Protective Order (“Protective Order” or “Order”). In order

to have deposition testimony treated as Confidential Material, the Party asserting a

confidentiality designation shall, within 30 days after its receipt of the final transcript, identify

the page and line numbers of the Confidential Information in writing to the other Parties. Until

the expiration of this 30-day period, the Parties shall treat the entire transcript as Confidential

Material, absent agreement on an alternative arrangement.

          4.    Except with the prior written consent of counsel for the Party designating

Confidential Materials, such Confidential Materials may be shown or disclosed only to the

following persons:

                a.      Counsel of record for the parties in this action;

                b.      The parties to this action and their employees;

                c.      Attorneys and other individuals employed by the Parties’ outside counsel

law firms;
DM3\7046398.1                                      3
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page44ofof11
                                                                           11




                d.       Independent experts and consultants retained by counsel of record in this

action whose assistance is deemed necessary by counsel to advance their respective positions in

this case, and employees of such experts and consultants necessary to assist such persons in

performing their duties;

                e.       The Court, its officers, and court reporters providing stenographic or video

services in this litigation;

                f.       Any special master, mediator, or arbitrator engaged by the parties or

authorized by the Court for purposes of mediation, arbitration, or other dispute resolution

regarding issues arising in this litigation;

                g.       Individuals who, according to the face of the designated material, authored

or received the Confidential Information;

                h.       Deponents or bona fide witnesses in this action, not otherwise covered by

the prior sub-paragraphs of this paragraph, who require, according to counsel’s reasonable

judgment, access to Confidential Materials for the advancement of a position of a party in this

case; provided that nothing in this paragraph shall be interpreted to prohibit the receiving Party

from filing Confidential Materials with the Court, as set forth in paragraph 8 below, and

subsequently communicating with Court personnel regarding such Confidential Materials.

                i.       Any other individual agreed upon by the Parties in writing.

          5.    Any recipient of such Confidential Materials shall not disclose the same to any

other person to whom disclosure is not authorized by the terms of this Order and shall not use

such Confidential Materials for purposes other than for litigation, trial, or settlement of their

respective positions in this case.

          6.    Any recipient of such Confidential Materials shall exercise reasonable and

appropriate care with regard to the storage, custody, and/or use of such Confidential Materials in
DM3\7046398.1                                      4
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page55ofof11
                                                                           11




order to ensure that the confidential nature is maintained.

          7.    Any recipient of such Confidential Materials listed in Paragraphs 4(g)-(i) above,

prior to receipt thereof, shall be furnished with a copy of this Order, and shall be required to

execute an undertaking of the type attached hereto as Exhibit A. The original of each Exhibit A

executed by a recipient of Confidential Materials shall be furnished to counsel for the receiving

Party.

          8.    In the event that any receiving Party desires that any Confidential Materials be

included with, or the contents thereof be in any way disclosed, in any pleading, motion or other

document filed with this Court, the receiving Party shall: (1) file such Confidential Materials

under seal, along with a motion seeking an order requiring that such Confidential Materials be

kept under seal by the Clerk until further order of the Court; and/or (2) file redacted documents in

which all Confidential Materials (including all portions of any document that reflect Confidential

Materials) have been redacted. The Court may order that any such Confidential materials and any

testimony associated with the Confidential Materials contained therein shall be held in camera or

under seal. Nothing in this paragraph is intended to conflict with the requirements of the Local

Rules and, to the extent there is any conflict, the requirements of the Local Rules control.

          9.    The production of Confidential Materials by any Party shall not constitute a

waiver of any claim or right of withholding or confidentiality that it may have. Nothing

contained in this Order is: (a) a waiver by any Party of its right to object to the subject matter of

any discovery request made in this action; (b) an admission that any Confidential Material is

relevant in any way to the issues raised in the pending action; or (c) a waiver of any privilege or

protection from disclosure with respect thereto.

          10.   If a dispute arises between any of the Parties with respect to whether any

Confidential Materials, in fact, contain: (a) information protected by Federal Rule of Civil
DM3\7046398.1                                      5
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page66ofof11
                                                                           11




Procedure 26(c)(1), or (b) other information protected by state or federal law, the Party seeking

to designate the materials as confidential, following a meet and confer, may file a motion

requesting that this Court resolve the issue. Unless and until this Court rules on the motion, the

Confidential Materials shall be treated as if properly designated as Confidential Material. At the

request of any Party and subject to the Court’s discretion, hearings may be held in camera to

prevent the disclosure of Confidential Materials.

          11.   This Order has no effect upon, and its scope shall not extend to, a Party’s use of its

own Confidential Materials.

          12.   Within 30 days of the termination of this action, including any appeals therefrom,

all Confidential Materials received by either Party (including all copies of Confidential Materials

and notes, compilations, or extracts reflecting Confidential Materials, whether maintained by the

Receiving Party or distributed to the individuals described above in Paragraph 4) shall be

destroyed or returned to the producing Party’s counsel. The receiving Party’s counsel also shall

provide the producing Party’s counsel with a certification indicating that all Confidential

Materials received from the producing Party (including all copies of Confidential Materials and

notes, compilations, or extracts reflecting Confidential Materials, whether maintained by the

receiving Party or distributed to the individuals described above in Paragraph 4) were returned to

the producing Party’s counsel or destroyed. Within 30 days of the termination of this action,

including any appeals therefrom, any Confidential Materials stored or maintained in electronic

format must be returned to the producing Party’s counsel or confirmation provided that the

Confidential Materials have been destroyed in accordance with the foregoing sentence, provided

that, if such Confidential Materials are stored or maintained on a computer hard drive or other

media that cannot be returned in such manner, such as redundant backups of all computerized

information, this paragraph shall not apply.

DM3\7046398.1                                       6
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page77ofof11
                                                                           11




          13.   Handling of Privileged Materials.

                (a)    Nothing in this Order shall require disclosure of any document, tangible

object or information that is protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, or some other privilege or protection from disclosure

(hereinafter “Privilege”).

                (b)    The inadvertent production of documents, tangible objects, or information

(“Discovery Material”) that a Party contends is otherwise subject to a Privilege (“Privileged

Discovery Material”) shall not, consistent with Rule 502(d) of the Federal Rules of Evidence,

constitute a waiver of the Privilege in this action and shall also not constitute a waiver of the

Privilege in any other federal or state proceeding. Furthermore, consistent with Rules 502(a) and

(e) of the Federal Rules of Evidence: (1) the act of producing Privileged Discovery Material shall

not constitute a waiver of any Privilege that the producing Party contends applies to any

undisclosed documents, tangible objects, ESI, or other information (“Undisclosed Privileged

Information”); and (2) the production of Privileged Discovery Material shall neither be argued

nor found to require the production of any Undisclosed Privileged Information based on the

doctrine of subject-matter waiver or because of any factors enumerated in Rule 502(a) of the

Federal Rules of Evidence.

                (c)    The production of any Discovery Material that the producing Party

contends is protected by Privilege and contends was produced inadvertently, within the meaning

of Rule 502(b)(1) of the Federal Rules of Evidence, shall be without prejudice to any such claim

of Privilege. Such producing Party shall not be held to have waived any rights solely by the fact

of such asserted inadvertent production. If a producing Party believes that a document, tangible

object, electronically stored information, or other information subject to a Privilege was

inadvertently produced, notification of such inadvertent production and any disputes arising
DM3\7046398.1                                     7
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page88ofof11
                                                                           11




therefrom shall be resolved pursuant to the terms of Rule 26(b)(5)(B) of the Federal Rules of

Civil Procedure.

                (d)    Nothing contained in this Order shall be construed to preclude any Party

in this case from challenging in this action another Party’s assertion of Privilege on any grounds

other than those precluded by the foregoing sub-paragraphs of this Paragraph 13. Any challenge

to a Party’s assertion of Privilege shall be made pursuant to this Court’s motion procedures.

Pending final determination of any such motion, all Privileged Discovery Material subject to

such challenge shall continue to be treated as Privileged. Any final determination that Privileged

Discovery Material is not subject to a Privilege shall not alter any designation of such Discovery

Material as Confidential Materials. Any challenge to such designation shall be made pursuant to

Paragraph 10.

          14.   Following the termination of this case in this Court, the Court shall retain

jurisdiction to enforce the terms of this stipulation and Order.      The parties are directed to the
                                                                      Court's individual practices for
                                                                      instructions on filing under
                                                                      seal.
                                                                      Dated: September 15, 2020
SO STIPULATED AND AGREED:

DUANE MORRIS LLP                                  SM LAW PC


By: /s/ David T. McTaggart                        By: /s/ Marc. D. Miceli
David T. McTaggart                                Steven Mitnick, Esq.
1540 Broadway                                     Marc D. Miceli, Esq.
New York, NY 10036-4086                           P.O. Box 530
Phone: 212.471.1814                               49 Old Turnpike Road
Fax: 212.202.4931                                 Oldwick, New Jersey 08858
dtmctaggart@duanemorris.com

Meagen E. Leary (pro hac vice)                    MIDDLEBROOKS SHAPIRO, P.C.
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127
Phone: 415.457.3230                               By: /s/ Joseph M. Shapiro
Fax: 415.520.0291                                 Joseph M. Shapiro, Esq.
meleary@duanemorris.com                           841 Mountain Avenue, First Floor
                                                  Springfield Township, NJ 07081
DM3\7046398.1                                     8
          Case
           Case1:20-cv-03739-DLC
                1:20-cv-03739-DLC Document
                                   Document24-1
                                            26 Filed
                                                Filed09/15/20
                                                      09/14/20 Page
                                                                Page99ofof11
                                                                           11



Paul E. Chronis (pro hac vice)
190 South LaSalle Street, Suite 3700
Chicago, IL 60603-3433
Phone: 312.499.6765
Fax: 312.577.0728
pechronis@duanemorris.com

Harry M. Byrne (pro hac vice)
30 South 17th Street
Philadelphia, PA 19103-4196
Phone: 215.979.1136
Fax: 215.689.4925
hmbyrne@duanemorris.com

Attorneys for Plaintiff



SO ORDERED:


Honorable Denise L. Cote
United States District Judge


Dated:




DM3\7046398.1                             9
       Case
        Case1:20-cv-03739-DLC
             1:20-cv-03739-DLC Document
                                Document24-1
                                         26 Filed
                                             Filed09/15/20
                                                   09/14/20 Page
                                                             Page10
                                                                  10ofof11
                                                                         11




                                             EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
WILMINGTON TRUST, NATIONAL                             :
ASSOCIATION, AS TRUSTEE FOR THE BENEFIT                :
OF THE REGISTERED HOLDERS OF WELLS                     :
FARGO COMMERCIAL MORTGAGE TRUST                        :
2016-C34, COMMERCIAL MORTGAGE PASS-
                                                       :
THROUGH CERTIFICATES SERIES 2016-C34,
                                                       :
                                                       :   Civil Case No.: 20-cv-3739-DLC
                                Plaintiff,
                                                       :
                                                       :
                -against-
                                                       :
                                                       :
JOHN H. HAJJAR,
                                                       :
                                                       :
                                Defendant.
                                                       :
                                                       :
                                                       :


          Information, including documents and things, designated as “Confidential

Information,” as defined in the Protective Order entered in the above-captioned action

(hereinafter “Protective Order”), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

          I have been given a copy of and have read the Protective Order.

          I am familiar with the terms of the Protective Order and I agree to comply with and

to be bound by such terms.

          I submit to the jurisdiction of this Court for enforcement of the Protective Order.

          I agree not to use any Confidential Information disclosed to me pursuant to the

Protective Order except for purposes of the above-captioned case and not to disclose any

such information to persons other than those specifically authorized by said Protective Order,

without the express written consent of the party who designated such information as

DM3\7046398.1
       Case
        Case1:20-cv-03739-DLC
             1:20-cv-03739-DLC Document
                                Document24-1
                                         26 Filed
                                             Filed09/15/20
                                                   09/14/20 Page
                                                             Page11
                                                                  11ofof11
                                                                         11




confidential or by order of this Court. I also agree to notify any stenographic, clerical or

technical personnel who are required to assist me of the terms of this Protective Order and of

its binding effect on them and me.

          I understand that I am to retain all documents or materials designated as or containing

Confidential Information in a secure manner, and that all such documents and materials are

to remain in my personal custody until the completion of my assigned duties in this matter,

whereupon all such documents and materials, including all copies thereof, and any writings

prepared by me containing any Confidential Information is to be returned to counsel who

provided me with such documents and materials.

Dated this            day of                 , 2020



Printed Name:
Title or Position:

Telephone Number:

Email Address:




DM3\7046398.1
